Requestor:   Mariette Geldenhuys, Esq., Village Attorney Village of Cayuga Heights Suite 501, Village Office Campus 2333 N. Triphammer Road Ithaca, NY
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
In a prior opinion to you (Informal Opinion No. 93-1), we concluded that members of your village board of trustees who have entered into an agreement with a corporation entitling them to priority in obtaining units of housing for sale have disqualifying conflicts of interests in the application before the board of trustees for approval of a planned unit development by that corporation to build the housing.
You have explained that prior to the consideration of the specific planned unit project, it is necessary that the board of trustees enact local legislation to authorize planned unit developments. You have informed us that while the text of the proposed legislation does not refer to any specific project, "it is widely known that the impetus for this proposed zoning amendment is the anticipated application of Kendal Corporation to establish a life care community". You have informed us that two members of the board of trustees have entered into priority reservation agreements with Kendal Corporation, reserving a place for them on the priority list for the offering of housing.
We believe that under these unique circumstances, the board members have disqualifying conflicts of interests necessitating recusal with respect to the proposed legislation. Generally, absent unique circumstances, local legislators would not have conflicts in legislation establishing general rules applicable throughout the community. Local legislators are required to reside in the community and share the same basic property rights as other residents. Here, you have informed us that the proposed amendment is linked to a specific project in which the two trustees have a vested financial interest. We believe under these circumstances that the two trustees must recuse themselves from participating in deliberations and voting on the proposed amendment.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.